OPINION — AG — ** DUAL OFFICE HOLDING — LEGISLATOR ** IF THE MEMBER OF THE LEGISLATURE REFERRED TO IS APPOINTED TO THE POSITION OF " COUNTY CIVIL DEFENSE " OF MUSKOGEE COUNTY, HE CAN SERVE AS SUCH WITHOUT VIOLATING THE PROVISIONS OF 51 Ohio St. 6 [51-6] OR THE FIRST PROHIBITION OF ARTICLE V, SECTION 23
OKLAHOMA CONSTITUTION. INASMUCH, AS YOU STATE THAT SAID MEMBER OF THE LEGISLATURE, IF APPOINTED COUNTY DIRECTOR OF CIVIL DEFENSE OF YOUR COUNTY WILL SERVE " WITHOUT PAY ", IS IS UNNECESSARY TO HERE DISCUSS THE THIRD PROHIBITION SET FORTH IN ARTICLE V, SECTION 23. (DUAL OFFICE, COUNTY, LEGISLATOR) CITE: 51 Ohio St. 6 [51-6], OPINION NO. SEPTEMBER 26, 1951 — SASSEEN (FRED HANSEN)